372 U.S. 525
83 S.Ct. 887
9 L.Ed.2d 965
JEFFERSON WAREHOUSE & COLD STORAGE CO. et al.v.UNITED STATES.
No. 617.
Supreme Court of the United States
March 18, 1963

James W. Wrape, James N. Clay III and Richard A. Bishop, for appellants.
Solicitor General Cox, Acting Assistant Attorney General Guilfoyle, Alan S. Rosenthal and Pauline B. Heller, for the United States.
PER CURIAM.


1
The motion to affirm is granted and the judgment is affirmed.


2
Mr. Justice BLACK took no part in the consideration or decision of this case.